                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 NATHAN EARL WINGO,

                             Plaintiff,
 v.                                                Case No. 18-CV-1148-JPS

 CO WILLIAMS and CO GAINES,                                       ORDER

                             Defendants.


        On April 5, 2019, Defendants CO Williams (“Williams”) and CO

Gaines (“Gaines”) filed a motion pursuant to Federal Rules of Civil

Procedure 37(b) and 41(b) requesting that the Court dismiss this case

because Plaintiff Nathan Earl Wingo (“Wingo”) has failed to prosecute it.

(Docket #13). According to Defendants, Wingo refused to participate in a

properly-noticed deposition and has not responded to any of their written

discovery. Id. On May 1, 2019, the Court ordered that Wingo respond to all

outstanding discovery and file a response to Defendants’ motion to dismiss

within ten days. (Docket #16). The Court warned that Wingo’s failure to do

so would result in dismissal of this action in its entirety without further

notice. Id.; see Fed. R. Civ. P. 37, 41(b).

       On May 16, 2019, the Court received a letter from Wingo that is dated

January 19, 2019. (Docket #17). In it, Wingo explains that he has been having

difficulty understanding what to do in this case because of his unfamiliarity

with the law and his low level of education. Id. at 1–2. He claims to have

had help from a lawyer at some point, but states that the lawyer is not

representing him now. Id. at 1.
       Wingo’s letter does not satisfy the Court’s order that he respond to

Defendants’ discovery and to their motion to dismiss. Wingo says nothing

about why he refused to participate in the deposition that Defendants’

counsel traveled to his prison to conduct, and he says nothing about the

outstanding written discovery. Indeed, it appears Wingo’s letter is not

responsive to the Court’s order whatsoever; it appears to have been drafted

many months ago and only recently placed in the mail.

       While it is unfortunate for Wingo that he has minimal education and

no legal experience, those facts place him in comparable standing to nearly

every other inmate litigant who comes before this Court. Pro se inmate

litigants, like all other litigants, are expected to follow the Court’s rules

when they choose to file federal lawsuits. See Hill v. Thalacker, 210 F. App’x

513, 515 (7th Cir. 2006) (noting that district courts have discretion to enforce

procedural rules against pro se litigants).

       Dismissal of this case is appropriate under either Rule 37 or Rule

41(b). The dismissal of a case as a Rule 37 discovery sanction is appropriate

when the court finds willfulness, bad faith, or fault on the part of the

defaulting party. Brown v. Columbia Sussex Corp., 664 F.3d 182, 190–91 (7th

Cir. 2011). Under Rule 41(b), a case can be dismissed when “there is a clear

record of delay or contumacious conduct, or when other less drastic

sanctions have proven unavailing.” Id. (quotation omitted). Wingo’s refusal

to answer any questions during his deposition, coupled with his failure to

respond to written discovery, amount to bad-faith, contumacious conduct.

See Watkins v. Nielsen, 405 F. App’x 42, 44 (7th Cir. 2010) (dismissal of

inmate’s Section 1983 action under Rule 37 was appropriate where inmate

failed to timely and completely respond to discovery, produced no

documents, and failed to attend the final pretrial conference despite a court


                                  Page 2 of 3
order to appear). The Court will, therefore, grant Defendants’ motion to

dismiss this action in its entirety. (Docket #13).

       Accordingly,

       IT IS ORDERED that Defendants’ motion to dismiss for failure to

prosecute (Docket #13) be and the same is hereby GRANTED; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 21st day of May, 2019.

                                    BY THE COURT:




                                    J.P. Stadtmueller
                                    U.S. District Judge




                                  Page 3 of 3
